IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  January 2, 2008
                                No. 06-60874
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

JOHN ANDERSON

                                            Plaintiff-Appellant

v.

GEORGE PAYNE; GASTON RILEY; PHIL TAYLOR; DAMON REESE; T P
WILLIS; PHILLIP COMPTON; MICHAEL NEILL

                                            Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 1:04-CV-542


Before JOLLY, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      John Anderson, Mississippi prisoner # 279672, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint following a bench trial. Anderson
alleged that he was the victim of constitutionally excessive force at the hands of
correctional officer Thomas Wills.
      We review findings of fact made following a bench trial for clear error and
legal conclusions de novo. Baldwin v. Stalder, 137 F.3d 836, 839 (5th Cir. 1998).


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-60874

A review of the record, including the trial transcript, establishes that the district
court’s credibility findings are supported by the evidence. Additionally, the
evidence supports the conclusion that although Anderson sustained more than
a de minimis physical injury, the need for the use of force was legitimate, the
threat perceived by Wills was reasonable given Anderson’s noncompliance, and
Wills adequately tempered the severity of the use of force.         See id. at 838.
Anderson has not shown that the district court’s findings on his claims of
excessive force were clearly erroneous. See Canal Barge Co. v. Torco Oil Co., 220
F.3d 370, 375 (5th Cir. 2000).
      AFFIRMED; MOTION TO EXPEDITE APPEAL DENIED.




                                         2